Citation Nr: 9932474	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-19 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
30 percent evaluation for the service-connected acne 
vulgaris.

The Board notes that the appellant raised an issue of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for additional disability resulting from a June 1985 
hospitalization for surgical dermabrasion for his acne 
vulgaris.  The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 has not been the subject of a rating 
decision, notice of disagreement, a statement of the case, or 
a substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Therefore, the Board refers this issue to the RO for 
adjudication.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

Acne vulgaris is currently manifested by extensive lesions on 
the face.


CONCLUSION OF LAW

Acne vulgaris is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7800, 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for acne vulgaris is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for acne vulgaris was granted by means of 
a February 1972 rating decision and assigned a 10 percent 
disability evaluation.  In the rating decision on appeal, the 
RO granted a 30 percent evaluation.  The appellant states 
that his acne vulgaris warrants a 50 percent evaluation.

The appellant underwent a VA examination in February 1998.  
The appellant reported that he was able to discharge fluid 
from his face that did not smell good.  He stated that with 
sun exposure, certain areas of his face turned white while 
other areas turned brown.  The appellant described his face 
as "embarrassing" and stated that he felt people were 
staring at him.  He stated that his children had noticed 
something wrong with his face.  He added that his face had 
been described as "pock marked" in a medical record.

The VA examiner stated that the appellant's face revealed 
deep, pitted scars with sebaceous material in a number of 
scars.  The VA examiner stated that there were very few 
cystic areas noted.  There was no obvious inflammatory 
process at that time.  The VA examiner stated that there was 
a 2.5 centimeter scar on the right cheek and a 3.5 centimeter 
scar on the left cheek.  There was a 3.0 centimeter scar on 
the upper back.  The VA examiner stated that the process was 
relatively sparing on both the back and chest.  The diagnosis 
entered was acne.  Photographs were taken at that time of the 
appellant's face, chest, and back and the photographs have 
been associated with the claims file.  These photographs are 
consistent with the size, extent of scarring/pitting and 
overall general clinical picture described on the 
examination.

In a June 1998 letter, Dr. S. E. Chiarello, M.D.,  stated 
that the appellant had severe acne scarring and recommended 
that the appellant have surgical excision of five scars on 
his face.  He enclosed an article on the subject of skin 
resurfacing, which he noted would be beneficial to the 
appellant.  The article related to a new procedure called 
dermasanding.  The article discussed the advantages of 
dermasanding versus laser resurfacing.  The process entailed 
sanding the skin down to reach a level of smooth-textured 
skin.

In an August 1998 memorandum, a VA physician requested that 
the appellant undergo dermatology treatment; however, he 
noted that the VA Medical Center did not have the resources 
for the appellant undergo dermasanding.

The appellant had an RO hearing in May 1999.  The appellant 
stated that in 1985, he underwent dermabrasion at the VA 
Medical Center.  He testified that he had mass amounts of 
scar tissue and "ice pick holes" all over his face.  The 
appellant described feeling frustrated because the RO had not 
addressed his "ice pick holes" in the statement of the 
case.  He stated that the VA examiner had neglected to report 
that the 3.5-centimeter scar was a quarter of an inch wide.  
The appellant stated that his face hurt and ached.  He added 
that he had drainage from the scars, which smelled bad.  He 
stated that he had a crack in his face, where he had pieces 
of jagged flesh.  The appellant asserted that he wanted a 
50 percent evaluation for his acne vulgaris.  The appellant 
submitted eight photos of his face at the hearing which 
showed the scarring on both the right and left sides of his 
face, and which supported his testimony that he had "ice 
pick holes" on each side of his face.

In September 1999, the appellant submitted duplicate copies 
of the photos he submitted at the May 1999 RO hearing and 
stated that the pictures showed that his face was, in his 
words, "all screwed up."

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Acne vulgaris is rated by analogy to the Diagnostic Codes 
which contemplate skin disabilities.  Diagnostic Code 7800 
provides a 30 percent evaluation for severe disfiguring scars 
on the face, especially if they produce a marked and 
unsightly deformity of the eyelids, lips or auricles.  
38 C.F.R. Part 4, Diagnostic Code 7800 (1999).  A 50 percent 
evaluation is warranted scars on the face that are completely 
or exceptionally repugnant in deformity on one side of the 
face or scars that establish marked or repugnant bilateral 
disfigurement.  Id.  The note to this provision states that 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 
ratings under Code 7800 may be further increased.  Id.

Diagnostic Code 7806 provides a 30 percent evaluation for 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement.  38 C.F.R. Part 4, Diagnostic Code 
7806 (1999).  A 50 percent evaluation is warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptionally repugnant eczema.  
Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent.  In a February 1998 examination report, 
the VA examiner stated that the appellant had deep, pitted 
scars with sebaceous material expressed from a number of 
scars.  There were very few cystic areas noted and no obvious 
inflammatory process at that time.  The VA examiner noted two 
scars - one on the right cheek and one on the left cheek and 
that the appellant had a sparing process on the back and 
chest.  Photographs taken of the appellant's face, chest, and 
back substantiated the VA examiner's findings.  The diagnosis 
was acne.  Dr. Chiarello stated that the appellant had severe 
acne scarring and recommended that he undergo a procedure 
called dermasanding to assist with the surgical excision of 
five scars on his face.  A VA examiner stated that the 
appellant should undergo dermatology treatment.

The appellant has stated that he is embarrassed about the 
scars on his face and that he can discharge malodorous fluid 
from the scars.  He testified at a May 1999 hearing that he 
had "ice pick holes" all over his face and that his face 
hurt and ached.  He felt that the VA examiner did not 
describe how large one of the scars on his face really is.  
The appellant stated that he felt that his service-connected 
acne vulgaris warranted a 50 percent evaluation.

The Board finds that that above-described symptoms warrant no 
more than a 30 percent evaluation under either Diagnostic 
Code 7800 or 7806.  In line with the 30 percent evaluation 
under Diagnostic Code 7800, the appellant has severe 
disfiguring scars on his face, which has been reported in the 
February 1998 examination report and by Dr. Chiarello.  In 
line with the 30 percent evaluation under Diagnostic Code 
7806, the appellant has extensive lesions, especially on his 
face.  An evaluation in excess of 30 percent, however, is not 
warranted.  In reviewing the appellant's claim for an 
increased evaluation under Diagnostic Code 7800, no medical 
professional has stated that the appellant's acne vulgaris 
has produced scars which either are completely or 
exceptionally repugnant in deformity on one side of the face 
or establish marked or repugnant bilateral disfigurement to 
warrant a 50 percent evaluation.  Additionally, no medical 
professional has made a finding of tissue loss, 
cicatrization, and marked discoloration or the like to 
warrant consideration of an increase beyond the 30 percent 
evaluation.  

In reviewing the appellant's claim for an increased 
evaluation under Diagnostic Code 7806, no medical 
professional has stated that his acne vulgaris has 
ulcerations or extensive exfoliation or crusting.  Further, 
there is no evidence that the appellant's acne vulgaris is 
exceptionally repugnant.  He reported at the time of the 
February 1998 examination that he was "embarrassed" about 
the scarring on his face, however, the VA examiner did not 
make a finding that the appellant had systemic or nervous 
manifestations as a result of the acne vulgaris.  The Board 
finds that the preponderance of the evidence has not shown 
that the appellant's acne vulgaris has ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or is exceptionally repugnant to warrant a 
50 percent evaluation.  Therefore, the appellant's acne 
vulgaris is no more than 30 percent disabling.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his acne vulgaris was worse than 
the 10 percent evaluation contemplated, he was correct, and 
the RO granted a 30 percent evaluation in the rating decision 
on appeal.  Although the appellant has reported that he feels 
"embarrassed" of the scarring on his face, the medical 
evidence has not shown ulcerations, extensive exfoliation, or 
exceptionally repugnant acne vulgaris.  Additionally, the 
medical evidence does not establish that the appellant's 
scarring establishes complete or exceptionally repugnant 
deformity on one side of the face or marked or repugnant 
bilateral disfigurement.  Although the appellant has alleged 
that the scarring on his face is exceptionally repugnant, the 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  For these reasons, 
the Board finds that acne vulgaris is no more than 30 percent 
disabling.  As a preponderance of the evidence is against the 
claim, there is no reasonable doubt to be resolved in the 
appellant's favor.

The Board notes that in the September 1999, Statement of 
Representative in Appeals Case, the appellant's 
representative asserted that the appellant warrants separate 
evaluations for disfigurement, painful scars, and facial 
muscle damage resulting from problems with mastication 
because "none of the symptomatology for any one of these 
three conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions."  Citing Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  The Board disagrees, 
as no medical professional has reported painful scars nor 
facial muscle damage to warrant separate evaluations for such 
manifestations.


ORDER

An evaluation in excess of 30 percent for acne vulgaris is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

